Citation Nr: 1645823	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  08-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the right foot, including Methicillin-resistant Staphylococcus aureus (MRSA) infection, claimed as the result of VA medical treatment in May 2010.

2.  Entitlement to a higher initial rating for a left ankle disability, rated as 10 percent disabling prior to November 5, 2007 and 20 percent disabling thereafter.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The January 2005 rating decision granted service connection for a left ankle disability with an initial noncompensable rating.  A September 2005 rating decision increased the rating for the left ankle disability to 10 percent from the effective date of service connection, August 5, 2004.  An April 2008 rating decision increased the rating for the left ankle disability to 20 percent, effective November 5, 2007.

The October 2011 rating decision denied entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the right foot, including MRSA infection, claimed as the result of VA medical treatment in May 2010.

This matter was most recently before the Board in May 2014, when it was remanded for further development.  At that time, the Board also remanded the issue of entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) for the issuance of a statement of the case (SOC) pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999) with instructions the issue should be returned to the Board only if the Veteran perfected an appeal of the issue.  The Agency of Original Jurisdiction (AOJ) issued the SOC as directed in July 2014.  The Veteran did not file a substantive appeal after the issuance of the SOC; therefore, the appeal was not perfected, and the issue will not be addressed in this decision.

As noted in prior remands, the Veteran did not respond to a February 2013 hearing clarification letter, and the Board deems any hearing request that may have been pending at that time withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to a higher initial rating for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran underwent a right foot ostectomy in May 2010.

2.  The Veteran developed a MRSA infection following the May 2010 right foot ostectomy.

3.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the May 2010 right foot ostectomy and subsequent treatment for a MRSA infection.

4.  MRSA infection was reasonably foreseeable following the May 2010 right foot ostectomy

5.  The Veteran gave his informed consent to the May 2010 right foot ostectomy after being advised postoperative infection that may require antibiotic treatment or further surgery was a known risk of the procedure.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right foot have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, VA sent a letter to the Veteran in July 2010 that fulfilled the notice requirements.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA obtained an opinion regarding the Veteran's claim in March 2011.  The VA examiner considered an accurate history of the claimed disability, to include a review of the Veteran's May 2010 surgical records, and provided a sufficient rationale to support his opinion; therefore, the Board finds the March 2011 opinion is adequate to make an informed decision on the Veteran's claim.  As noted in the introduction, the Veteran has elected not to appear at a hearing regarding his claim.

The Board previously remanded this matter in April 2013 and May 2014, so the AOJ could adjudicate the Veteran's service connection claim for right foot disability.  The Board explained service connection, if granted, would be a higher benefit than compensation for additional disability and found it necessary to adjudicate the service connection claim first to avoid any potential prejudice to the Veteran.  The AOJ denied service connection for a right foot disability in an unappealed September 2014 rating decision.  As such, there has been substantial compliance with respect to the Board's prior directives as it relates to the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the right foot.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To determine whether a claimant has additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the claimant's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the claimant's additional disability or death.  Merely showing that a claimant received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the claimant's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox. The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran seeks compensation under 38 U.S.C. § 1151 for additional disability of the right foot, claimed as the result of a right foot ostectomy performed by VA in May 2010.  The record establishes the Veteran developed a MRSA infection after this procedure.  Thus, the additional disability requirement for the claim under 38 U.S.C. § 1151 has been established.  Yet, this does not end the analysis of the Veteran's claim.  The additional disability must be shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.

In March 2011, a VA examiner examined the Veteran, reviewed the claims file, and determined there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the May 2010 right foot ostectomy and subsequent treatment for a MRSA infection.  The March 2011 examiner provided a detailed history of the Veteran's right foot disability in his examination report.  The March 2011 examiner explained there is no indication the Veteran's surgery was performed improperly and noted postoperative wound infections are a foreseeable risk following any operation.  While acknowledging the postoperative wound infection was unfortunate, the March 2011 examiner explained it was quickly diagnosed and treated successfully, noting the Veteran's right foot disability was ultimately improved post-surgery after the successful treatment for MRSA infection.

The Board acknowledges the Veteran's lay assertions attributing the postoperative wound infection to an improperly performed surgery.  While the Veteran is competent to discuss his history and observable symptomatology, he does not possess the requisite skill or training to address more complex medical questions such as the level of skill exhibited during an advanced medical procedure such as an ostectomy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the assertion that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the May 2010 right foot ostectomy proximately caused the MRSA infection is ultimately an etiological question that must be addressed by expert medical evidence in this case because the source of an infection is beyond lay observation.  Here, the expert medical evidence indicates postoperative wound infections are a foreseeable risk of any operation.  Thus, the preponderance of evidence is against a finding that the MRSA infection that followed the Veteran's May 2010 right foot ostectomy was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.

The Board further finds the Veteran gave his informed consent to the May 2010 right foot ostectomy.  The record includes a written informed consent form signed by the Veteran and the treating physician, in which the Veteran indicated he understood the nature of the proposed procedure, attendant risks involved, and expected results.  This form specifically indicates "[i]nfection that may require antibiotics (drugs that fight infection) and/or further surgery" are known risks of the procedure.  Thus, the evidence establishes the postoperative infection incurred by the Veteran is the type of risk that a reasonable health care provider would have disclosed, and in fact did disclose, in connection with the informed consent procedures of 38 C.F.R. § 17.32 and cannot form the basis for a claim for compensation under 38 U.S.C. § 1151.  See 38 C.F.R. § 3.361(d)(2).

Ultimately, the preponderance of evidence is against a finding the MRSA infection that followed the Veteran's May 2010 right foot ostectomy was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  The expert medical evidence in this case indicates this type of infection was a foreseeable consequence of the procedure to which the Veteran gave his informed consent.  As such, the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the right foot must be denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a right foot disability is denied.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the left ankle.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA joint examination to assess the severity of his service-connected left ankle disability throughout the appeal.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


